DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious an integrated circuit comprising a switching transistor having first and second switching current terminals and a switching control terminal, and specifically the limitation directed to a gallium nitride (GaN) gate driver having a gate driver input and a gate driver output, the gate driver output coupled to the switching control terminal; a latch having a latch output, a first latch input, a second latch input, and a third latch input, the latch output coupled to the driver input; and an enhancement mode GaN comparator having first and second comparator inputs and a comparator output, the first comparator input coupled to a reference voltage source, the second comparator input coupled to a signal voltage terminal, and the comparator output coupled to the first latch input, as recited in the base Claim 1.

The prior art of record, taken alone or in combination, fails to disclose or render obvious a circuit comprising an input stage; an output stage comprising a load; and a gallium nitride (GaN) die coupled to the output stage, the GaN die comprising a switching transistor having a first switching current terminal, a second switching current terminal, and a switching control terminal, the first switching current terminal coupled to the load; and specifically the limitation directed to a gallium nitride (GaN) gate driver having a gate driver input and a gate driver output, the gate driver output coupled to the switching control terminal; a latch having a latch output, a first latch input, a second latch input, and a third latch input, the latch output coupled to the gate driver input; and an enhancement mode GaN comparator having a first comparator input, a second comparator input, and a comparator output, the first comparator input coupled to a reference voltage source, the second comparator input coupled to a signal voltage terminal, and the comparator output coupled to the first latch input, as recited in the base Claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 28, 2022